[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________            FILED
                                              U.S. COURT OF APPEALS
                           No. 10-14513         ELEVENTH CIRCUIT
                                                    JULY 15, 2011
                       Non-Argument Calendar
                                                     JOHN LEY
                     ________________________
                                                       CLERK

                  D. C. Docket No. 4:08-cv-00120-CDL

ZACHARY BOUVIER TAYLOR,


                                                       Petitioner-Appellant,

                                versus

CYNTHIA NELSON,
Warden,

                                                      Respondent-Appellee.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Georgia
                   _________________________

                            (July 15, 2011)

Before EDMONDSON, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
      Zachary Bouvier Taylor, a Georgia prisoner proceeding pro se, appeals the

dismissal of his habeas corpus petition, 28 U.S.C. § 2254, as second or successive

and for failure to pay the requisite filing fee or request leave to proceed in forma

pauperis (“IFP”). We granted Taylor a certificate of appealability (“COA”) on the

following issues only:

      (1) Whether the district court erred in concluding that appellant’s
      28 U.S.C. § 2254 petition, filed in March 2010, was second or
      successive within the meaning of 28 U.S.C. § 2244(b)(2).

      (2) Whether the district court erred in dismissing with prejudice
      appellant’s 28 U.S.C. § 2254 petition for failure to pay the filing fee
      or submit a certified copy of his prison trust account statement, absent
      findings that appellant’s conduct was willful or that lesser sanctions
      would be inadequate to correct such conduct.

      On appeal, Taylor proceeds pro se and argues that the district court erred by

denying his request that state officials be enjoined from medicating him, stating

that various medical officials at Valdosta State Prison have been medicating him

in violation of his religious beliefs. He requested that we grant him habeas relief

with respect to his conviction and order his immediate release from prison.

      Under the Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214 (1996), appellate review is limited to the issues

specified in the COA. 28 U.S.C. § 2253; Murray v. United States, 145 F.3d 1249,

1250-51 (11th Cir. 1998). Although we read pro se briefs liberally, “issues not

                                         2
briefed on appeal by a pro se litigant are deemed abandoned.”            Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (citations omitted).

      Careful review of Taylor’s appellate brief reveals that he has not addressed

the issues on which the COA was granted, namely whether the district court erred

in dismissing his petition as second or successive and, alternatively, for failing to

pay the court filing fee. His only reference to the issues raised in the COA appears

to be his statement that his petition was dismissed pursuant to § 2244(b)(1) and

(b)(3). Instead, Taylor argues that the district court should have granted his

request for injunctive relief, and requests that this Court grant him habeas relief,

based on the merits of his claims. Therefore, Taylor has abandoned the issue on

which we granted the COA. See Atkins v. Singletary, 965 F.2d 952, 955 n.1 (11th

Cir. 1992) (concluding that a counseled § 2254 appellant abandons issues not

addressed on appeal); see also Timson, 518 F.3d at 874. Moreover, because we do

not address issues not indicated in the COA, we do not consider claims related to

the denial of injunctive relief or the merits of his petition. Murray, 145 F.3d at

1250-51. Accordingly, we affirm the district court’s dismissal of Taylor’s § 2254

petition.

      AFFIRMED.




                                         3